Title: To James Madison from William Eustis, 21 August 1811
From: Eustis, William
To: Madison, James


Dr. Sir,Washington August 21. 1811.
The enclosed Letters from Governor Harrison create a strong presumption that hostilities will not be commenced by the Indians. The movement with a respectable force up the Wabash proposed by the Governor appears from the light in which things are placed, to be adviseable: and in preference to militia it appears to me that Boyd’s Regt. (who are distant from Newport where they are now halted to Louisville 150 miles & from thence by Land to Vincennes 120 miles) ought to be taken. This force with two companies of regulars from Vincennes & two troops of cavalry or mounted rifle men will I presume secure a peaceable march to the extremity of the new purchase. To receive a seasonable notice of your approbation previous to issuing the order would be highly gratifying: but as time is all important in order to enable Boyd’s command to reascend the waters before the winter sets in I am in doubt whether it is necessary to await an answer.
In answering the Agents on the subject of a visit from the several Indian chiefs I have stated that as the season is already far advanced, and the engagements of the President during the session of Congress may prevent due attention to the Chiefs, it is desireable that their intended visit should be postponed untill the spring of the year.
The two Mr Coles leave the city this day and will probably be at Montpelier in the course of the week.
Pressed by the departure of the mail I have time only to ask a return of the Ltres from Govr. Harrison. With the greatest respect
W. Eustis
